Citation Nr: 0701962	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected intervertebral disc syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active duty service from January 1987 to 
March 1993.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2005 to the RO for additional development. 

For the reasons indicated hereinbelow, the issue on appeal is 
again being remanded to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

This case was remanded by the Board in January 2005 for 
orthopedic examination of the veteran's service-connected 
intervertebral disc syndrome.  

As noted in the January 2005 remand, The United States Court 
of Veterans Appeals has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2006), and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App 202 (1995).

In its January 2005 remand, the Board directed the RO to 
obtain an orthopedic evaluation of the veteran in which the 
examiner provided an opinion on several questions, including 
whether there was weakened movement, excess fatigability, 
incoordination, or pain on use attributed to the veteran's 
service-connected back disorder.  

A review of the claims file reveals that although a VA 
orthopedic examination was conducted in July 2006, this 
question, along with several others, were not specifically 
answered in the July 2006 examination report.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's January 2005 remand.  
Id.  

Based on the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must request that the veteran 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for service-connected 
intervertebral disc syndrome since July 
2006.  After securing the necessary 
authorization, the RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The RO must arrange for review of the 
veteran's claims file by the VA health 
care provider who examined the veteran in 
July 2006.  The examiner should review 
the claims file and should then provide 
written responses, in a typed report, 
based on the July 2006 examination 
findings, to the following medical 
questions:

a. Does the veteran's spine exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of 
motion loss due to these symptoms)?  

b. Does pain significantly limit 
functional ability during flare- 
ups or when the spine is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range 
of motion loss due to pain on use 
or during flare-ups)?  

c. Does the veteran current suffer 
any objective neurologic 
abnormality associated with his 
service- connected low back 
disability?  

d. To what extent and for what duration 
does the veteran suffer from 
incapacitating episodes due to the 
service-connected low back disability?  

3.  If it is determined by the health 
care provider who examined the veteran in 
July 2006 that a new orthopedic 
evaluation is needed, or if the health 
care provider who saw the veteran in July 
2006 is unavailable, the RO should 
arrange for the veteran to be afforded an 
examination by the prior examiner, if 
available, or by an appropriate 
specialist, if the prior examiner is 
unavailable, to show the current severity 
of his service-connected intervertebral 
disc syndrome.  The claims folder must be 
provided to the examiner for review, and 
the examiner's report should annotate 
that a review was made.  Any indicated 
diagnostic tests and studies, including 
x-rays, should be accomplished.  All 
findings should be reported in detail.  
The examiner should comment on the 
presence, or lack thereof, of 
spondylolisthesis, and the effect it has 
on the veteran's back condition.  In 
addition to the questions noted above, 
the examiner should also provide range of 
motion findings of the low back.  

4.  If an examination is scheduled, the 
RO must notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




